Citation Nr: 1754683	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  13-30 569	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for conversion disorder with associated essential tremor of upper and lower extremities, headaches, and nervousness.

2.  Entitlement to an increased (compensable) rating for residuals of spontaneous pneumothorax of the right lung.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Polly Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to February 1975 and from April 1976 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified at a video hearing in June 2015.  A transcript is of record.

During the course of the appeal, in a September 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for scar, residual of squamous cell carcinoma, basal cell carcinoma, and actinic elastosis, status post removal from nose, and service connection for painful scar, left nose.  As such is a full grant of the benefits sought on appeal with respect to such claims, and the Veteran has not yet appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The Veteran's conversion disorder with associated essential tremor of upper and lower extremities, headaches, and nervousness, has primarily been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: mild sleep impairment, anxiety, some mild depression, decreased pleasure, fatigue, low confidence, slight irritability, occasional nightmares, nervousness, and mild memory impairment.

2.  Right spontaneous pneumothorax is not symptomatic or productive of disability; the Veteran's impaired pulmonary function is related to a nonservice-connected disability.

3.  The Veteran's service connected disabilities meet the percentage requirements for TDIU and prevent him from obtaining or retaining gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for conversion disorder with associated essential tremor of upper and lower extremities, headache, and nervousness have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.21, 4.130, Diagnostic Code 9424 (2017).

2.  The criteria for a compensable rating for residuals of spontaneous pneumothorax of the right lung have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.97, Diagnostic Code 6602 (2017).

3.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A. Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   

Conversion Disorder

The Veteran's conversion disorder with associated essential tremor of upper and lower extremities, headache, and nervousness has been rated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9424 since February 1980.

Conversion disorder (Diagnostic Code 9424) is rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The symptoms listed in Diagnostic Code 9424 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

Although Global Assessment of Functioning (GAF) scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Carpenter, 8 Vet. App. 242; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

GAF scores were historically used to reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, and were also useful indicators of the severity of a mental disorder.  See DSM-IV.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  GAF scores from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

When a single disability has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126 (d).

After a review of the relevant medical and lay evidence, the Board finds that a rating in excess of 50 percent is not warranted.

A March 2010 VA treatment note shows that the Veteran presented with "nerves."  He said he had difficulty maintaining sleep and sometimes woke up breathless.  He endorsed symptoms of decreased pleasure, low confidence, slightly irritable, snappy with others, decreased energy, mild sleep impairment, increased appetite, fatigue, and decreased libido.  He denied ever having suicidal or homicidal thoughts or thoughts of self-mutilation.  He was assigned a GAF score of 60.

A May 2010 VA treatment note reports that the Veteran was having trouble with his nerves and had tremors.  He said he felt "ill at ease," and had mild depression.  He reported the occasional nightmare.  He denied suicidal or homicidal ideation, and denied symptoms of mania or psychosis.  He denied the use or abuse of alcohol.  Physically, he was casually dressed, alert and oriented, with good eye contact and an appropriate affect.  Motor function showed tremors with his hands outstretched.

A June 2010 VA treatment note shows that the Veteran had anxiety and stress.

In connection with his claim, the Veteran underwent a VA examination in August 2010.  He reported increased nervousness with increased tremors.  He said that his tremor caused him to drop things and bothered him all the time except when he was asleep.  He notes that the tremors and nervousness lasted throughout the day without relief.  He noted that he slept seven hours per night and napped during the day to relieve the tremors.  On physical examination, the Veteran was neatly groomed, appropriately dressed, coherent, and cooperative, with a good mood and appropriate affect.  The examiner did not observe obsessive or ritualistic behavior.  The Veteran denied panic attacks and homicidal or suicidal ideation.  The examiner noted mildly impaired memory.  The Veteran reported having recently separated with his wife and living with his mother, with whom he said he had a very close relationship.  

The examiner concluded that the Veteran's mental disorder caused reduced reliability and productivity, but did not result in deficiencies in the areas of judgment, thinking, family relations, work, mood, or school, or in total occupational and social impairment.  He was assigned a GAF score of 60.

A December 2013 VA mental health note showed that the Veteran complained of anxiety.  He says his memory was "really bad" and he forgot "so many things."  He denied suicidal and homicidal ideation.  He was assigned a GAF score of 52.

The Veteran underwent neuropsychological testing in March 2014 due to reported memory problems.  He reported being treated for anxiety, but denied depression.  He said he had good appetite and some sleep impairment.  He was alert, oriented, and cooperative, with good eye contact and appropriate grooming and hygiene.  His thought content was normal and non-delusional.  He denied hallucinations and there was no evidence of any formal thought disorder.  His speech was normal as to rate and volume.  His psychomotor activity was notable for a significant action tremor on the right side greater than the left.  The VA psychologist concluded that the Veteran had mild difficulties in visuospatial attention, mild verbal memory encoding difficulties, and slowed motor hand speed; all of which were grossly within normal limits and did not provide evidence of organic cognitive impairment.

At his June 2015 Board hearing, the Veteran reported that he struggled with everyday functions, and constantly dropped and lost stuff.  He said he had some headaches and some trouble sleeping.  He said he regularly saw his daughter and grandchildren and picked up his grandchildren from school.  He said he got along well with his wife and daughter.  See June 2015 Board Transcript at p. 14.  He said his memory was terrible.

At a January 2016 VA psychiatry consultation, the Veteran reported some mild sleep impairment, but denied depression.  

A June 2016 VA treatment note shows that the Veteran reported a lot of stress.  He denied suicidal ideation.

An August 2016 VA treatment note reflects that the Veteran denied any suicidal or homicidal ideation, mania, or psychosis.  He was casually dressed, cooperative, alert and oriented, with good eye contact, appropriate mood, and normal thought content.  

A November 2016 VA treatment note shows that the Veteran endorsed symptoms including anxiety, chronic pain, frustration, and sadness.  He was alert and oriented, pleasant, and cooperative.  He maintained steady eye contact.  His speech was normal in rate, volume, and tone.  His mood appeared euthymic, and his affect was anxious.  His thought process appeared without any overt signs or hallucinations.  He adamantly denied any suicidal or homicidal ideation, plan, or intent.  

He underwent another VA examination in June 2017.  He reported that his essential tremor was getting worse and his doctor could not treat it.  He said he experienced anxiety and some mild sleep impairment.  The examiner stated that the Veteran's anxiety was related to the somatic complaints including the tremor, and concluded that the Veteran's occupational and social impairment was best characterized as that of reduced reliability and productivity. 

The Veteran and his wife had two children and six grandchildren, who the Veteran saw every day.  He said he had good relationships with his wife, children, and grandchildren, and attended church weekly.  He said he spent time with his closest friend several times a week and went to the Committee on Aging for lunch.  He said he no longer worked due to his tremor.  

The Veteran denied suicidal and homicidal ideation as well as hallucinations and delusions.  

Based on the foregoing, the Board concludes that the Veteran's conversion disorder has resulted in occupational and social impairment with reduced reliability, which is consistent with the currently assigned 50 percent rating.  As such, a rating in excess of 50 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9424.  In this regard, the Veteran reports close relationships with his mother, wife, daughter, and grandchildren, even noting that he sees his grandchildren every day.  He reported attending church regularly, and seeing a close friend several times per week.  His symptoms have included: mild sleep impairment, anxiety, some mild depression, decreased pleasure, fatigue, low confidence, slight irritability, occasional nightmares, nervousness, and memory impairment.  

Such symptoms are commensurate with the 50 percent rating, and do not more nearly approximate the criteria contemplated by a 70 percent rating.  In this regard, the Veteran has never endorsed feelings of suicidal or homicidal ideation, has never reported a panic attack, and has not shown any neglect of personal appearance, impaired impulse control, spatial disorientation, or an inability to establish and maintain effective relationships.  

To the extent that he has reported serious memory loss, neurocognitive testing in March 2014 showed cognitive activity within normal limits.  For all these reasons, the Board finds that a rating in excess of 50 percent for the Veteran's conversion disorder is not warranted at any point during the appeal period.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  Although a veteran's symptomatology is the primary consideration in assessing the proper disability rating based on a mental disorder, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas" for the 70 percent rating.  Vazquez-Claudio v. Shinseki 713 F.3d 112 (Fed. Cir. 2013)38 C.F.R. § 4.130.  In this case the Veteran does not have deficiencies in the areas of family relations, judgement or thinking.  His mood has been impaired, but only mildly so; hence it does not rise to the level of deficiency contemplated for a 70 percent rating.  Hence the Veteran does not have deficiencies in most of the areas needed for a 70 percent rating.

Spontaneous Pneumothorax

The Veteran's right lung spontaneous pneumothorax is rated as noncompensable pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6602.  Under that code, a 10 percent rating is warranted for Forced Expiratory Volume in one second (FEV-1) of 71- to 80-percent predicted, or; Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; intermittent inhalational or oral bronchodilator therapy.  A 30 percent rating is warranted for FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  Ratings in excess of 30 percent are also available but not for application under the facts of this appeal.  38 C.F.R. § 4.97, Diagnostic Code 6602.

The Veteran contends that his service-connected right lung spontaneous pneumothorax is more severe than the symptoms contemplated by the current noncompensable rating.  At his July 2017 VA examination, the Veteran complained of difficulty breathing, coughing, gagging, and shortness of breath.

In connection with his May 2010 claim, the Veteran underwent a VA examination in August 2010.  It was noted that the onset of his pneumothorax was in 1978.  At the examination, he complained of wheezing, particularly with cold or damp weather.  He used an inhaler as needed.  Review of the Veteran's records noted a 34-year history of smoking, and that he quit smoking after he was hospitalized for pneumonia in 2000.  Pulmonary function testing revealed FEV-1 was 85 percent predicted, FEV-1/FVC was 76 percent predicted, and DLCO was 90 percent predicted.  The examiner stated that such results were related to the Veteran's history of smoking and not to his prior pneumothorax.  

At a February 2011 VA pulmonary consultation, the Veteran reported chronic intermittent coughing and wheezing for the past several years.   He said he developed bronchitis every winter, and said that his inhaler helped to relieve the coughing and wheezing.  He noted that he stopped smoking ten years earlier, but when he did smoke, smoked 30-40 packs a year.

At his June 2015 Board hearing, the Veteran testified that he had serious breathing problems.  See June 2015 Board Hearing Transcript, at p. 5.  He said he coughed and gagged and he would wake up at night unable to breathe.  Id. at p. 6-7.    

The Veteran underwent an additional VA examination in June 2017.  The examiner noted that he had asthma and bronchitis and that his spontaneous pneumothorax was resolved.  The Veteran reported breathing difficulty, coughing, gagging, and shortness of breath at night, and reported daily inhalational bronchodilator therapy.  The examiner noted that it was the Veteran's asthma that was predominantly responsible for the need for inhaled medications.  The examiner also noted that the Veteran required antibiotics, but not outpatient oxygen therapy.

The examiner observed that the Veteran's spontaneous partial pneumothorax had no residuals.

Pulmonary function testing revealed FEV-1 was 60 percent predicted, and FEV-1/FVC was 107 percent predicted.  The examiner noted that the Veteran's asthma was predominantly responsible for the limitation in pulmonary function.  The examiner further noted that the Veteran only started on inhaled corticosteroids and bronchodilators after his diagnoses of acute bronchitis and asthma in 2012.

The Board has reviewed the evidence for the entire period involved in this claim, and finds that there is no period during which the Veteran met the criteria for a compensable disability rating for the service-connected residuals of right spontaneous pneumothorax.  The evidence of record demonstrates that the disability resolved without residuals and that the Veteran's current symptoms, including impaired pulmonary function, shortness of breath, wheezing, coughing, and gagging, are not the result of his right spontaneous pneumothorax, but rather are related to a non-service-connected disability, namely asthma.  

To the extent that the Veteran utilizes inhalational bronchodilator therapy or other inhalational medication, and pulmonary function tests revealed a FEV-1 of 60 percent predicted, the Board points out that the Veteran's impaired pulmonary function has been associated with the Veteran's nonservice-connected asthma, which is associated with his lengthy history of cigarette smoking.  In this regard, the Board points out that the August 2010 and June 2017 VA examiners associated the Veteran's symptoms to his nonservice-connected asthma.  The Board acknowledges that the Veteran has consistently and credibly reported, and received treatment for, shortness of breath, coughing, wheezing, and impaired pulmonary function, and the Board does not doubt that such symptoms have a negative impact on the Veteran's daily life.  However, the competent medical evidence shows that the Veteran's symptoms are associated with his asthma which results from his long history of smoking.

Based on the above, the weight of the evidence demonstrates that the Veteran's service-connected residuals of right lung spontaneous pneumothorax resolved without residuals and the Veteran's symptoms, including impaired pulmonary function, are not the result of his service-connected disability, but rather are related to his nonservice-connected asthma, which in turn, is due to his smoking.  Therefore, the Board finds that the criteria for a compensable disability rating have not been met at any point during the period on appeal.

TDIU

The Veteran filed a claim for TDIU in July 2010, based on his service-connected conversion disorder with essential tremor.  A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a).  The Veteran meets the schedular criteria for a TDIU as of May 20, 2010; when he was granted service connection for a number of scars, rated from noncompensable to 30 percent with the most serious being a scar on the nose as a residual of the removal of squamous cell carcinoma.  The Veteran's combined rating is now 70 percent. 

At the most recent psychiatric examination the examiner found that the psychiatric disability would likely cause employment difficulties but that he would be able to work where an employer accommodated the conversion reaction.  The Veteran reported that he stopped working due to the effects of a significant tremor associated with the psychiatric disability. 

The Veteran has reported employment stacking lumber at a saw mill until 1994 or 1995.  He reported in his application for TDIU that since leaving full time employment, he had had some occasional employment hauling junk.  His education has consisted of a GED and some vocational training in building and construction.  

The Veteran has provided a competent report that his service connected disability caused him to leave his last employment.  There is nothing in the record that would cause the Board to doubt his credibility.  Even if he could obtain employment from an accommodating employer, it is likely that under current case law it would be considered sheltered or in a protected environment.  See Cantrell v. Shulkin, 28 Vet. App. 382 (2017).  Resolving reasonable doubt in the Veteran's favor a TDIU is granted.

The Veteran's unemployment is due mostly to the effects of the psychiatric disability but painful and disfiguring scars play some role.  Hence, he does not have a single service connected disability ratable as total and would not meet the requirements for special monthly compensation at the housebound rate.  38 U.S.C. § 1114(l) (2012).  Even if all of his unemployability were attributed to the psychiatric impairment, he does not have additional disability ratable at 60 percent or more and his service connected disabilities do not prevent him from leaving his home or its immediate premises as would be needed to go to a job.  


ORDER

A rating in excess of 50 percent for conversion disorder with associated essential tremor of upper and lower extremities, headache, and nervousness, is denied.

A compensable rating for residuals of spontaneous pneumothorax of the right lung is denied.

Entitlement to TDIU is granted.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


